DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

RE claim 10, as amended, the claim recited “the width Wnr is determined by”:
            
                
                    
                        16
                    
                    
                        P
                    
                
                ×
                
                    
                        R
                    
                    
                        100
                    
                
                ×
                1.0
                ≤
                
                    
                        W
                    
                    
                        n
                        r
                    
                
                ≤
                
                    
                        16
                    
                    
                        P
                    
                
                ×
                
                    
                        R
                    
                    
                        100
                    
                
                ×
                5.0
            
        
	Such limitation is new matter because the original disclosure does not provide support for such equation/recitation.

RE claim 16, as amended, the claim recited “the width Wnr is determined by”:
            
                
                    
                        24
                    
                    
                        S
                    
                
                ×
                
                    
                        
                            
                                W
                            
                            
                                S
                            
                        
                    
                    
                        16
                    
                
                ×
                1.2
                ≤
                
                    
                        W
                    
                    
                        n
                        s
                    
                
                ≤
                
                    
                        24
                    
                    
                        S
                    
                
                ×
                
                    
                        
                            
                                W
                            
                            
                                S
                            
                        
                    
                    
                        16
                    
                
                ×
                3.0
            
        

	Such limitation is new matter because the original specification does not provide support for such equation/recitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2013/0020889 A1).
RE claim 1, Yamamoto teaches a rotor 2 of an interior permanent magnet electric motor 1 (see Fig.1 and ¶ 7), comprising:
a plurality of slot parts (P) arranged at an edge of a rotor core in a circumferential direction of the rotor core, each of the slot parts (P) including a pair of unit-slots 21;
a first permanent magnet 11 and a second permanent magnet 11, which form a single magnetic pole (P) (Fig.2 and ¶ 38), wherein the first and second permanent magnets 11 are respectively inserted into and fixed to the pair of unit-slots 21 of one of the slot parts (P),
a pair of rotor notches (N) (see annotated Fig.2 below) formed on each of the slot parts (P) at an outer surface of the rotor core 3 having a height extending perpendicular to the circumferential direction of the rotor core 3 (Figs.2, 3), wherein the pair of rotor notches (N) corresponds to the first permanent magnet 11 and the second permanent magnet 11 of one polarity (¶ 38) of the rotor core 3
wherein the pair of the unit-slots 21 of the one of the slot parts 21 are separately formed in the rotor core 3, and
wherein the first and second permanent magnets 11 arranged in the pair of unit-slots 21 of the one of the slot parts (P) form a V-shaped structure (Fig.2).












[AltContent: textbox (Rotor notches (N))]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    988
    819
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Shichijoh et al. (US 2009/0134732 A1).
RE claim 18/1, Yamamoto has been discussed above. Yamamoto does not teach a buried angle ϴ1 of the first permanent magnet has a different angle from a buried angle ϴ1 of the second permanent magnet.
Shichijoh teaches a buried angle of the first permanent magnet 11 has a different angle from a buried angle of the second permanent magnet 12 (see Fig.1 for buried angle of magnet 11 is different from buried angle of magnet 12 with respect to the radial direction). As a result, of the outer circumferential faces of the segment 13 that faces the stator 3, a circumferential frontal potion F is magnetized more strongly than a circumferential rear portion R. Because of this imbalance of the magnetization, the circumferential frontal portion F of this segment gives the stator 3 an amount of magnetic flux larger than the circumferential rear portion R (¶ 39), for the purpose of providing a synchronous machine that is able to increase output torque, with suppressing an amount of usage of magnet from increasing (¶ 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by having a buried angle ϴ1 of the first permanent magnet has a different angle from a buried angle ϴ1 of the second permanent magnet, as taught by Shichijoh, for the same reasons as discussed above.

RE claim 2/18, as discussed above, Shichijoh further teaches with respect to a rotation direction of the rotor, the buried angle of a first one (11) of the first and second permanent magnets 11, 12 in the rotation direction is greater than the buried angle of a second one (12) of the first and second permanent magnets (11, 12).

RE claim 3/1, as discussed above, Shichijoh further teaches when the rotation direction of the rotor is counterclockwise (Fig.1 and ¶ 32), the buried angle of the first permanent magnet 11 is formed at an angle greater than the buried angle of the second permanent magnet 12 (Fig.1).

RE claim 4/1, Yamamoto in view of Shichijoh has been discussed above. Yamamoto in view of Shichijoh does not teach when the rotation direction of the rotor is clockwise, the buried angle of the second permanent magnet is formed at an angle greater than the buried angle of the first permanent magnet.
However, Shichijoh suggested that the buried angles (ϴ11, ϴ12) of the magnets 11, 12 are result effective variable whose value can be adjusted such that a maximum amplitude of a sum between a harmonic component of the magnet torque and the reluctance torque is changed from a maximum amplitude of a sum between the harmonic component of the magnet torque and the reluctance torque both obtained at the reference position without the shift.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yamamoto in view of Shichijoh by having the rotation direction of the rotor is clockwise, the buried angle of the second permanent magnet is formed at an angle greater than the buried angle of the first permanent magnet, as taught by Shichijoh, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claims 5/18, 6/18 and 7/3, Yamamoto in view of Shichijoh has been discussed above. Yamamoto in view of Shichijoh does not teach the buried angle of the first/second permanent magnet is an angle selected within a range of 5 degrees to 10 degrees (claims 5 and 6), or the buried angle of the first permanent magnet is 7 degrees, and the buried angle of the second permanent magnet is 5 degrees (claim 7).
However, as discussed above, Shichijoh suggested that the buried angles (ϴ11, ϴ12) of the magnets 11, 12 are result effective variable whose value can be adjusted such that a maximum amplitude of a sum between a harmonic component of the magnet torque and the reluctance torque is changed from a maximum amplitude of a sum between the harmonic component of the magnet torque and the reluctance torque both obtained at the reference position without the shift.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shichijoh in view of Baba by having the buried angle of the first/second permanent magnet is an angle selected within a range of 5 degrees to 10 degrees or the buried angle of the first permanent magnet is 7 degrees, and the buried angle of the second permanent magnet is 5 degrees, as suggested by Shichijoh, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takemoto et al. (US 8643239 B2).
RE claim 8/1, Yamamoto has been discussed above. Yamamoto does not teach the rotor notches are asymmetric notches in which at least one of widths and angles thereof is different from each other.
Takemoto suggests that rotor notches width (Ws) (see Figs.3, 5 for notches 31, 32) can be adjusted/varied as result effective variable to optimize cancellation torque component (Fig.9 and col.6: 40-65) such that cogging torque can be effectively reduced (col.7: 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by having the rotor notches are asymmetric notches in which at least one of widths and angles thereof is different from each other, as taught by Takemoto, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Takahata et al. (US 2010/0244609 A1).
RE claim 11/1, Yamamoto has been discussed above. Yamamoto does not teach a plurality of V-shaped grooves are formed on the outer circumferential surface of the rotor core in the circumferential direction thereof, and each of the V-shaped grooves is interposed between the slot parts.
Takahata teaches a plurality of V-shaped grooves 11 are formed on the outer circumferential surface of the rotor core 12 in the circumferential direction thereof, and each of the V-shaped grooves 11 is interposed between the slot parts (core part that formed angles (ϴ1 and ϴ2), such that it is possible to provide a permanent magnet type electric rotary machine capable of reducing harmonic components in intermediate frequency bands, and improving audibility (¶ 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by having a plurality of V-shaped grooves are formed on the outer circumferential surface of the rotor core in the circumferential direction thereof, and each of the V-shaped grooves is interposed between the slot parts, as taught by Takahata, for the same reasons as discussed above.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Noh et al. (US 2010/0166579 A1).
	RE claims 12/1 and 13/12, Yamamoto has been discussed above. Yamamoto further teaches an interior permanent magnet electric motor (Fig.1), comprising: a rotor 2 according to claim 1; and a stator 4 disposed on an outer circumference of the rotor 2.
Yamamoto does not teach the stator has ring shape coaxially disposed with respect to the rotor (claim 12) the stator comprises a yoke in a ring shape, a plurality of teeth inwardly extended from the yoke, and a plurality of shoes formed on the end portion of the teeth to face an outer circumferential surface of the stator, and wherein a pair of stator notches formed toward the rotor are formed on each of the shoes (claim 13).
Noh teaches a stator 5 in a ring shape coaxially disposed on an outer circumference of the rotor 9 (Fig.4), the stator 5 comprises a yoke in a ring shape (Fig.2), a plurality of teeth 1 inwardly extended from the yoke 5, and a plurality of shoes formed on the end portion of the teeth to face an outer circumferential surface of the stator 5, and wherein a pair of stator notches 7 formed toward the rotor are formed on each of the shoes (Fig.2), such configuration reduces cogging torque that causes cogging in which the rotor cannot smoothly rotate and rotates while chattering by the relationship between the magnetic field of the permanent magnets of the rotor and the magnetic field formed by the stator core 5 such that the rotor can smoothly rotate (¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by having the stator has ring shape coaxially disposed with respect to the rotor, as taught by Noh, for the same reasons as discussed above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Noh as applied to claim 13 above, and further in view of Isozaki et al. (US 2002/0089243 A1).
RE claim 14/13, Yamamoto in view of Noh has been discussed above. Yamamoto does not teach the pair of stator notches formed on each of the shoes are asymmetric notches in which at least one of widths and angles thereof is different from each other.
However, Noh suggests that the width of the notches is a result effective variable whose value can be adjusted at 1.5mm +/0.5 mm (see ¶ 8). In addition, Isozaki teaches stator notches formed on each of the shoes are asymmetric notches in which at least one of widths and angles thereof is different from each other (Fig.3). The arrangement of stator notch can be adjusted to optimized cogging torque.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto in view of Noh by having the pair of stator notches formed on each of the shoes are asymmetric notches in which at least one of widths and angles thereof is different from each other, as suggested by Noh and Isozaki, for the same reasons as discussed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Matsushita et al. (US 2016/0087495 A1).
RE claim 17/1, Yamamoto has been discussed above. Yamamoto does not teach the first and second permanent magnets are disposed in the one of the slot parts to form a single magnetic pole of an N pole or an S pole such that the N pole or the S pole and additional poles of opposite polarity are alternately disposed along a circumference of the rotor.
Matsushita teaches first and second permanent magnets 26 are disposed in the one of the slot parts to form a single magnetic pole of an N pole or an S pole such that the N pole or the S pole and additional poles of opposite polarity are alternately disposed along a circumference of the rotor (Fig.3), doing so would create alternating polarity which interact with stator magnetic field (¶ 27) which allows the rotor to rotate and function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto by having the first and second permanent magnets are disposed in the one of the slot parts to form a single magnetic pole of an N pole or an S pole such that the N pole or the S pole and additional poles of opposite polarity are alternately disposed along a circumference of the rotor, as taught by Matsushita, for the same reasons as discussed above.

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 9/8, the prior-art does not teach, inter alia, wherein a circumferential directional center of the rotor notches and a circumferential directional center of the slot part are formed to have an angle Anr with respect to a center of the rotor, wherein the angle Anr is determined by
            
                
                    
                        16
                    
                    
                        P
                    
                
                ×
                2.8
                ≤
                
                    
                        A
                    
                    
                        n
                        s
                    
                
                ≤
                
                    
                        16
                    
                    
                        P
                    
                
                ×
                4.8
            
        

where P is the number of poles of the rotor.

RE claim 15/14, the prior-art does not teach, inter alia, a circumferential directional center of the stator notches and a circumferential directional center of the shoes are formed to have an angle Ans (degrees) with respect to a center of the stator, wherein the angle Ans is determined by:
            
                
                    
                        24
                    
                    
                        S
                    
                
                ×
                2.4
                ≤
                
                    
                        A
                    
                    
                        n
                        s
                    
                
                ≤
                
                    
                        24
                    
                    
                        S
                    
                
                ×
                4.8
            
        
where S is the number of slots of the stator.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to 112(a) rejection of claims 10 and 16: because Applicant did not provide a certified English translation to provide support for claims 10 and 16, the rejection is being maintained as noted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834